DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Edlin (US 2011/0056438) in view of Willbrandt (US 5,769,266) and McNeeley et al. (US 6,886,694).
In re. claim 1, Edlin teaches a bowl assembly (10), comprising: a bowl with a hollow main body having a first portion (ledge portion (14)) directly adjacent a second portion (lower container portion (12)), the first portion having a first wall (28), the first wall having a lip that defines a first opening in the main body (fig. 1), the second portion having a second wall (para [0016]), the first portion having a minimum width (predetermined diameter) (para [0018]) and the second portion having a maximum width (2.75-3 inches) (para [0015]), a height of the first portion (fig. 1) and a height of the second portion (first predetermined height) (para [0014]).
Edlin fails to disclose the minimum width of the first portion being than from about 21% to about 36% greater than the maximum width of the second portion; a height of the first portion being from about 33% to about 300% of the height of the second portion; and a lid with a hollow receiver portion, the lid positionable between a first configuration and a second configuration, the first configuration sealing the first opening of the hollow main body and the second configuration supporting the hollow main body.  
Willbrandt teaches the minimum width of the first portion (R3) (fig. 1) being than from about 21% to about 36% greater than the maximum width of the second portion (R2) (col. 3, ln. 37-
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Edlin to incorporated the teachings of Willbrandt to have the recited dimensions, since Edlin states the container is designed to be securely positioned in the cup holder of a vehicle, and doing so would allow the container to be sized to fit securely in a standard vehicle container receptacle.
McNeeley teaches a lid (122) (fig. 9) with a hollow receiver portion (158), the lid positionable between a first configuration (fig. 3) and a second configuration (figs. 9-10), the first configuration sealing the first opening of the hollow main body (fig. 3) and the second configuration supporting the hollow main body (figs. 9-10).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Edlin as modified by Willbrandt to include the teachings of McNeeley to have the recited lid configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of sealing contents within the space of the container with a nestable food storage lid. 
In re. claim 3, Edlin as modified by Willbrandt and McNeeley (see Willbrandt) teach the bowl assembly of Claim 1, wherein the maximum width of the second portion is up to about 2.675 inches (col. 3, ln. 37-40).  
In re. claim 4, Edlin as modified by Willbrandt and McNeeley (see McNeeley) teach the bowl assembly of Claim 1, wherein the lid has a grip (46b) that is disposed on a peripheral edge of the lid (fig. 2).  

In re. claim 6, Edlin as modified by Willbrandt and McNeeley (see McNeeley) teach the bowl assembly of Claim 5, wherein the hollow receiver portion of the lid is frustoconical and configured to receive the second portion of the main body with an interference fit when in the second configuration (fig. 10).  
In re. claim 7, Edlin as modified by Willbrandt and McNeeley (see McNeeley) teach the bowl assembly of Claim 1, wherein the lid has a collar (48) configured to receive the lip of the first portion of the main body when in the first configuration (col. 3, ln. 29-32).  
In re. claim 9, Edlin as modified by Willbrandt and McNeeley (see McNeeley) teach the bowl assembly of Claim 7, wherein the collar surrounds the hollow receiver portion, the hollow receiver portion having a support wall and a stabilizing wall and configured to receive the second portion of the bowl in the second configuration (fig. 9).  
In re. claim 10, Edlin as modified by Willbrandt and McNeeley (see McNeeley) teach the bowl assembly of Claim 9, wherein the hollow receiver portion is open to a bottom side of the lid and the lid is inverted from the first configuration to the second configuration in order to support the bowl in the second configuration (figs. 3 and 9).
In re. claim 21, Edlin as modified by Willbrandt and McNeeley (see Edlin) teach the bowl assembly of Claim 1, wherein the maximum width of the second portion is configured to be selectively disposable within a cup holder, the first portion is configured to selectively abut a top surface of the cup holder (fig. 1) (para [0018]).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Edlin as modified by Willbrandt and McNeeley as applied to claim 1 above, and further in view of Grove (US 2019/0031397).

In re. claim 2, Edlin as modified by Willbrandt and McNeeley fail to disclose a peel-away film that is removably attached to the lip of the first portion and disposed between the lip and the lid where the lid is in the first configuration.
Grove teaches a peel-away film (12) that is removably attached to the lip of the first portion (para [0016]) and disposed between the lip and the lid (14) where the lid is in the first configuration (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Edlin as modified by Willbrandt and McNeeley to incorporate the teachings of Grove to have a peel-away film removably attached to the lip of the first portion and disposed between the lip and the lid where the lid is in the first configuration, for the purpose of preventing the contents from spoiling prematurely.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edlin as modified by Willbrandt and McNeeley as applied to claim  7 above, and further in view of Homann (US 7,434,689).


Homann teaches the collar of the lid is hingedly attached to a band, and the band configured to surround the first portion of the main body where in the first configuration (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Edlin as modified by Willbrandt and McNeeley to incorporate the teachings of Homann to have the collar of the lid hingedly attached to a band, and the band configured to surround the first portion of the main body where in the first configuration, since Edlin as modified by Willbrandt and McNeeley discuss removal of the lid for use as a base, and doing so would prevent unintentional loss of the lid while providing access to the container.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647